                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 1 of 13 PageID #: 438
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 2 of 13 PageID #: 439
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 3 of 13 PageID #: 440
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 4 of 13 PageID #: 441
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 5 of 13 PageID #: 442
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 6 of 13 PageID #: 443
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 7 of 13 PageID #: 444
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 8 of 13 PageID #: 445
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 9 of 13 PageID #: 446
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 10 of 13 PageID #: 447
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 11 of 13 PageID #: 448
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 12 of 13 PageID #: 449
                                                 Exhibit 2 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-2 Filed 05/28/21 Page 13 of 13 PageID #: 450
